DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least one (1) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 05 November 2021 is acknowledged, thereby leaving claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the shelf insertion mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
At line 1 of claim 9, “each shelf support column” should be changed, for example, to “each of the shelf support columns”.
At line 2 of claim 12, “a top shelf” should be changed, for example, to “a top one of the shelves”.
Appropriate correction of these issues (a)-(b) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 1 recites a number of components which are part of the statutory printing system that is being claimed, including for example a print bed, shelf insertion mechanism, printer head, printer assembly, and controller. However, it is unclear whether it is intended for each of the claim 1 shelf (or shelves), auxiliary shelf or shelves, print volume, and support platform are in fact required as limiting components of the statutory claim 1 system, or whether these may instead be construed as being distinct therefrom.
In the controller clause of claim 1, the recitation of inserting a shelf between the support platform and printer head, with the support platform previously defined as rd to last line of the claim presents a confliction, in particular since this scenario would require at least two auxiliary shelves to exist instead of one.
It is unclear how to interpret recitations of “that” support platform in the 2nd to last line of claim 1 and in claim 9. While use of the term “that” as such might typically imply that more than one such platform exists, with a particular one being referenced as “that” support platform, claims 1 and 9 only recite a single support platform, thereby raising a question as to whether some additional support platform is being inferred to exist.
As with indefiniteness issue (b), the recitation of “one” or a plurality of auxiliary shelves in each of claims 2, 5, 6, 10, and 13-15 conflicts with an instance in which the claim 1 support platform comprises a shelf of the auxiliary shelves.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 3 recitation of “each inserted shelf” in fact refers to the one or more shelves previously recited in claim 1 or may be construed as distinct therefrom.
In relation to indefiniteness issue (a), since it is unclear whether the claim 1 system is meant to in fact comprise the claim 1 print volume, it is further unclear whether the claim 3 provision of rails or brackets of the print volume, in addition to the claim 4 provision of a support structure for the rails or brackets, are in fact further limiting to the statutory claim 1 printing system or may be construed as distinct therefrom.
Further limitations to the print volume as recited by each of claims 3, 5, and 8 are considered indefinite for the same reasons(s) set forth under issue (f) above. Likewise, it is unclear whether further limitations to the shelf, one or a plurality of auxiliary shelves, and support platform as recited by any dependent claims (including for example the “stack” of claims 7, 11, and 12, in addition to the print chamber of claim 5) are in fact required as limiting components of the statutory printing system or may be construed as distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 5 line 2 recitation of “said” shelf (in addition to this same recitation at line 2 of each of claims 6, 10, and 14) is referring to the claim 1 line 3 shelf or to that which is recited in the 4th to last line of claim 1.
In relation to indefiniteness issues (b) and (c) above, the claim 7 reference back to “the plurality of the auxiliary shelves” (in addition to this same recitation at lines 2-3 of claim 11) is considered indefinite, in particular since this claim (or claims 1 and/or 2 from which this claim depends) does not first state that the “one or a plurality of auxiliary shelves” is in fact limited to “the” plurality of the auxiliary shelves recited at lines 2-3 of claim 7.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 13 line 2 recitation of a “printing head” is the same as or may be construed as distinct from the claim 1 “printer head”.
Appropriate correction of these issues (a)-(j) is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 5, 6, 10, and 13-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, each of claims 2, 5, 6, 10, and 13-15, by referring to only “one” auxiliary shelf, conflict with the claim 1 scenario in which the support platform comprises a shelf and not the print bed, in which case another shelf is inserted in the 4th to 3rd to last line of claim 1 such that more than one of the auxiliary shelf exist.
To address this issue, these claims may be canceled or amended to place them in proper dependent form.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Deiss et al. (DE 102015200634), or in the alternative, under 35 U.S.C. 103 as obvious over Deiss, and further in view of Ooba et al. (US 2016/0368224). The abstract of Deiss made of record on 02 November 2021, in addition to the machine translation made of record on 18 November 2021, are being cited herein. For additional relevant citations and further discussion of Deiss, see also the corresponding prosecution of EP Application No. 19751263.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss in view of Ooba, regardless of whether or not Ooba is in fact required to render obvious claims 1-7 and 15 as outlined below. 
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 and in the dependent claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in claim 1, Deiss is recognized for teaching a three-dimensional printing system represented for example by the fig. 2 embodiment, which system comprises each of the claimed print bed (as one or more of an underlying substrate 28’, 28’’, and/or 28’’’, or as a further underlying substrate 28 within which bed 25 is retained (note that the fig. 2 embodiment depicts an updated schematic building upon what Deiss describes as a prior art fig. 1 embodiment as evidenced for example at [0018] (see “in addition to the prior art”) and at [0021]), a shelf insertion mechanism 50, a printer assembly comprising what may be construed as a printer head (e.g. component 13 and/or one or more other disclosed components), and a support platform comprising print bed 28 and one or more of auxiliary shelves 28’, 28’’, and/or 28’’’. The Deiss system is believed to comprise a controller (as is not only customary in the art, but as implied also by the [0016] description of a high degree of “automation”), with an operation of the system being explicitly disclosed as comprising the claimed shelf insertion (see at least [0018]).
The above-cited Deiss system provides for the lateral insertion of claim 2 (see at least the above citations), comprises what may be construed as the rails or brackets of claim 3 (see at least the [0014] disclosure of lateral supports), comprises the claim 4 distance selection (see at least the [0014] adjustability), comprises the claim 5 opening (as what must exist through which the 
In the alternative that it is ultimately determined that one or more of the claim 1 print head and/or controller are not in fact anticipated by Deiss as outlined above, then it is noted that Ooba teaches a related technique in which both of these components are disclosed (see, for example, the [0044] disclosure of control computer 101 and print head unit 102, in addition to the remaining disclosure where relevant). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Ooba into Deiss as (a) providing this print head as an art-recognized suitable means for manufacturing a three-dimensional object which according to Ooba’s background description of the current state of the art, might have yielded improvements over use of laser sintering/melting such as that of Deiss; and (b) providing a control computer as an art-recognized means by which the automation recited explicitly by Deiss could take place.
As to claims 8-10, it is noted that while Deiss does not appear to explicitly disclose forming support columns of a given height on which a shelf may be placed, Ooba teaches this feature as the abstract’s support formed inside of shaping material as depicted for example in figs. 3-5 and as described in their corresponding description. It would have been obvious for one of ordinary skill in the art to have incorporated these support columns from Ooba into Deiss as 
As to claim 11, it is noted that while a robotic arm is not explicitly disclosed, Ooba does outline that the magazine 50 is what inserts the disclosed shelves [0018], in which case a component of this magazine which can be construed as a robotic arm could be said to exist.
The claim 12 removal of a top shelf is met for the same or similar reasons outlined under the rejection of claim 7 above.
As to claim 13, it is noted in Deiss (or Deiss as modified by Ooba as outlined above), some sort of printer head movement would have to take place as claimed prior to placement of a subsequent shelf, in particular for object formation on a previous shelf.
The lateral claim 14 movement is disclosed by the fig. 2 embodiment of Deiss.

Claims 11 and 12 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Deiss in view of Ooba as applied to claims 8-14 above, and further in view of either Fulop et al. (US 10,406,751) or Solomon (US 6,422,801)
See the rejection of claims 11-12 above, which is incorporated herein by reference. In the alternative that it is ultimately determined that the claim 11 robotic arm is not in fact inherent to the Ooba system as outlined above, then it is noted that Fulop teaches a related technique in which what may be construed as a robotic arm (i.e. the fig. 3A blade actuator 314) is disclosed for inserting blades 312 into a print volume, in addition for example to the 3:7-10 robotic arm as well for manipulating objects, and that Solomon likewise teaches use of a robotic arm mechanism, in particular for loading a top of a stack of plates into an imaging device (abstract). 

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter. Note, in particular, US 9,475,235 at fig. 12, and each of US 10,016,930 and US 2018/0222115 in their entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 







/Atul P. Khare/Primary Examiner, Art Unit 1742